lynchs2019consultinga_image1.gif [lynchs2019consultinga_image1.gif]


Exhibit 10.5


CONSULTING AGREEMENT


This Consulting Agreement (the “Agreement”) is made and entered into effective
as of April 1, 2019 (the “Effective Date”), by and between Evofem Biosciences,
Inc., a Delaware corporation (the “Company”), and Thomas Lynch, an individual,
(the “Consultant”). The Company and Consultant hereby agree as follows:
1.Engagement. The Company hereby engages Consultant to perform the Services (as
defined below) on the terms and conditions herein and Consultant hereby accepts
such engagement.
2.    Scope of Duties. During the term of this Agreement, Consultant shall
perform the services for the Company set forth on Exhibit A attached hereto (the
“Services”). In addition, Consultant may perform such additional services as are
agreed upon by the Company and Consultant from time to time which shall also be
deemed “Services” governed by the terms and conditions of this Agreement, unless
otherwise set forth in such signed writing. The Company shall compensate
Consultant for the Services pursuant to Section 3.1 hereof. Consultant hereby
agrees to devote Consultant’s reasonable time, abilities and energy to the
faithful performance of Consultant’s duties hereunder. The parties acknowledge
and agree that Consultant’s Services to Company hereunder shall be non-exclusive
and that Consultant shall at all times remain an independent contractor and
shall have no authority to bind the Company. The Company will not exercise any
control over the manner or methods with which Consultant performs the Services.
The Company’s sole interest and responsibility is to ensure that the Services
are performed and rendered in a competent, satisfactory, timely and legal
manner.
3.    Compensation; Reimbursement.
3.1    Consulting Fees. In consideration for the timely and fully satisfactory
performance of the Services, Consultant shall receive the consideration set
forth on Exhibit B attached hereto. Consultant acknowledges and agrees that
Exhibit B sets forth all of Consultant’s compensation for any and all Services
performed for or on behalf of the Company whether during the term of this
Agreement or prior to the term of this Agreement and that Consultant is not
entitled to any other compensation in connection with any services provided to
the Company, including, without limitation, the Services, other than as set
forth on Exhibit B hereto. Except as expressly set forth herein, there are no
other fees, costs or other compensation of any kind or nature to be paid by
Company for the Services. Consultant shall be solely responsible for and shall
make proper and timely payment of any taxes due on payments made (a) to
Consultant pursuant to this Agreement (including, but not limited to,
Consultant’s estimated state and Federal income taxes and self-employment taxes,
as applicable), and (b) to the extent permitted under this Agreement, to other
persons who provide services to Consultant in connection with this Agreement.
3.2    Expenses. Consultant shall be reimbursed for all reasonable
“out-of-pocket” business expenses which have been incurred in connection with
the performance of Consultant’s duties under this Agreement in accordance with
Company’s standard expense reimbursement policies, subject to Consultant’s
submission of appropriate vouchers and receipts substantiating any such expenses
at Company’s request.
4.    Confidentiality; Non-Disclosure. In the course of performing the Services,
it is understood that the Company may disclose certain Confidential Information
of the Company to Consultant. “Confidential Information” shall include all
information or material of the Company, whether disclosed orally, graphically,
electronically or in writing, by the Company to Consultant or of which
Consultant becomes


Evofem, Inc. | 12400 High Bluff Drive | Suite 600 | San Diego, CA 92130
evofem.com
1



--------------------------------------------------------------------------------

lynchs2019consultinga_image1.gif [lynchs2019consultinga_image1.gif]


aware, including, without limitation, information relating to the business of
the Company and any and all intellectual property rights stemming therefrom and
relating thereto and any and all other materials, documentation, contracts and
agreements of the Company and any business plans, methods, concepts, marketing
plans, projections, investor lists, or ideas relating to the business of the
Company or its products or services. Notwithstanding the foregoing, Confidential
Information shall not be information which: (i) has entered the public domain
through no action or failure to act of Consultant; (ii) prior to disclosure
hereunder was already lawfully in Consultant’s possession without any obligation
of confidentiality; (iii) subsequent to disclosure hereunder is obtained by
Consultant on a non-confidential basis from a third party who has the right to
disclose such information to Consultant; or (iv) is ordered to be or otherwise
required to be disclosed by Consultant by a court of law or other governmental
body provided, however, that the Company is notified of such order or
requirement and given a reasonable opportunity to intervene or obtain a
protective order. Consultant agrees to: (i) use the same degree of care (and in
no event less than reasonable care) in protecting the Confidential Information
of Company that Consultant would use to protect its own Confidential Information
of a similar nature; (ii) not to copy, publish, reverse engineer, show, or
disclose the Confidential Information of the Company to any third parties
without the prior written consent of the Company, and (iii) to return the
Confidential Information of the Company to the Company at the Company’s request.
5.    Ownership of Work Product. Consultant hereby expressly acknowledges and
agrees that any and all work product, software (in object code or source code
form), improvements, inventions (whether patentable or not), enhancements,
processes, methods, algorithms, techniques, concepts and other data or
information made, conceived, developed reduced to practice or learned by
Consultant, either alone or jointly with others, in connection with Consultant’s
performance of the Services together with any and all intellectual property
rights arising therefrom or related thereto, including, without limitation, any
patent rights, copyrights, trademark rights or trade secrets, shall be the sole
and exclusive property of the Company, and Consultant hereby assigns to the
Company any and all rights Consultant may have or acquire in the same,
including, without limitation, any and all such intellectual property rights.
6.    Representations, Warranties and Covenants. Consultant represents, warrants
and covenants to the Company that she shall perform the Services in a
workmanlike and professional manner and in accordance with all applicable laws
and regulations. Consultant further represents, warrants and covenants that it
will not permit any other person or entity to contribute to or perform any of
the Services or contribute to any work product produced by Consultant pursuant
to this Agreement.
7.    Term; Termination. This Agreement shall be effective as of the Effective
Date and shall continue in full force and effect for a period of two (2) years.
Either party may terminate this Agreement upon seven (7) days advance written
notice to the other party for any reason or no reason.
8.    Other Work. The Company recognizes and agrees that the Consultant may
perform services for other persons, provided that such services do not represent
a conflict of interest or a breach of the Consultant’s duties to the Company.
Notwithstanding the foregoing, Consultant hereby represents and warrants that
the terms of this Agreement are not inconsistent with, nor do they violate, any
other contractual or legal obligations Consultant may have with any other third
party.
9.    No Employee Benefits. This Agreement shall not entitle Consultant to
participate in any of the Company’s employee benefit plans, fringe benefit
programs, group insurance arrangements or similar programs. The Company shall
not provide workers’ compensation, disability insurance, Social Security or
unemployment compensation coverage nor any other statutory benefit to the
Consultant as a result of this Agreement. The Consultant shall comply at his or
her expense with all applicable provisions of workers’


Evofem, Inc. | 12400 High Bluff Drive | Suite 600 | San Diego, CA 92130
evofem.com
2



--------------------------------------------------------------------------------

lynchs2019consultinga_image1.gif [lynchs2019consultinga_image1.gif]


compensation laws, unemployment compensation laws, federal Social Security law,
the Fair Labor Standards Act, OSHA regulations, federal, state and local income
tax laws, and all other applicable federal, state and local laws, regulations
and codes relating to terms and conditions of employment required to be
fulfilled by employers or independent contractors.
10.    General Terms.
10.1    Assignment. This Agreement shall not be assigned or transferred by
Consultant without the prior written consent of the Company. Further, Consultant
acknowledges and agrees that Consultant possesses unique skills, expertise and
qualifications, and that as such its performance is material to this Agreement.
Consultant shall not assign or delegate any of the duties of Consultant
hereunder to any third party without the prior written consent of the Company.
It is understood and agreed that the Company shall have the right to assign this
Agreement to any successor to all or substantially all of its assets and
business by dissolution, merger, consolidation, transfer of assets or otherwise,
or to any direct or indirect subsidiary of the Company.
10.2    Severability. Should there be any conflict between any provisions hereof
and any present or future statute, law, ordinance, regulation, or other
pronouncement having the force of law, the latter shall prevail, but the
provision of this Agreement affected thereby shall be curtailed and limited only
to the extent necessary to bring it within the requirements of the law, and the
remaining provisions of this Agreement shall remain in full force and effect.
10.3    Governing Law. This Agreement and the rights and obligations of the
parties set forth herein shall be governed by, construed and interpreted in
accordance with the internal laws of the State of California, without regard to
its conflicts of laws principles.
10.4    Miscellaneous. The Agreement constitutes the entire agreement between
the parties regarding the subject matter set forth herein and supersedes and
prior or contemporaneous agreement related to the subject matter hereof whether
written or oral, and may only be modified in writing and signed by an authorized
representative of both parties. All waivers hereunder must be made in writing by
a duly authorized representative of the party against whom the waiver is to
operate, and failure at any time to require the other party’s performance of any
obligation under this Agreement shall not affect the right subsequently to
require performance of that obligation. If any provision of this Agreement is
illegal, unenforceable or invalid under applicable law, it shall be enforced to
the maximum permissible extent to effect the intent of the parties, and the
remaining provisions will remain in full force and effect. This Agreement may be
executed in one or more counterparts, each of which may be signed and
transmitted via PDF electronic delivery with the same validity as if it were an
ink-signed document. Consultant is an independent contractor, and neither party
shall, expressly or by implication, represent themselves as having, any
authority to make contracts in the name of or binding on the other, or to
obligate or bind the other in any manner whatsoever. Any notices under this
Agreement must be in writing, may be emailed, sent by express 24-hour guaranteed
courier, or hand-delivered, or may be served by depositing the same in the
United States mail, addressed to the party to be notified, postage-prepaid and
registered or certified with a return receipt requested. Each notice given by
registered or certified mail shall be deemed delivered and effective on the date
of delivery as shown on the return receipt, and each notice delivered in any
other manner shall be deemed to be effective as of the time of actual delivery
or the date the applicable email was sent if no non-delivery response is
received by the sender.






Evofem, Inc. | 12400 High Bluff Drive | Suite 600 | San Diego, CA 92130
evofem.com
3



--------------------------------------------------------------------------------

lynchs2019consultinga_image1.gif [lynchs2019consultinga_image1.gif]


Signatures on the following page


Evofem, Inc. | 12400 High Bluff Drive | Suite 600 | San Diego, CA 92130
evofem.com
4



--------------------------------------------------------------------------------


lynchs2019consultinga_image1.gif [lynchs2019consultinga_image1.gif]


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
effective as of the Effective Date.


“Company”
EVOFEM, INC.
 
By:
/s/ Tony O’Brien


 
 
 
 
 
 
 
 
 
“Consultant”
 
/s/ Thomas Lynch 





















Evofem, Inc. | 12400 High Bluff Drive | Suite 600 | San Diego, CA 92130
evofem.com
5



--------------------------------------------------------------------------------


lynchs2019consultinga_image1.gif [lynchs2019consultinga_image1.gif]


EXHIBIT A
DESCRIPTION OF SERVICES


During the Term, Consultant shall perform the following activities:


Initiate and conduct investor relation activities within the U.S. and Europe,
including the coordination and participation in telephonic and in-person
meetings as it relates to future fundraising activities or potential offerings
on NASDAQ;


Serve as the initial point of contact for the coordination of investment
activities and engage in ongoing communications with the Company’s two
cornerstone investors, including telephonic and in-person meetings, as required;


Generate, initiate, coordinate, and engage business contacts for potential
corporate business development opportunities in the area of women’s reproductive
health, including participating in the initial communication with businesses for
potential partnering opportunities and coordinating Company personnel’s
participation in telephonic or in-person meetings; and


Perform other corporate activities as agreed upon by Company and Consultant.   










.


Evofem, Inc. | 12400 High Bluff Drive | Suite 600 | San Diego, CA 92130
evofem.com
6



--------------------------------------------------------------------------------


lynchs2019consultinga_image1.gif [lynchs2019consultinga_image1.gif]


EXHIBIT B
CONSULTANT COMPENSATION




In consideration for the Services, Consultant shall be compensated as follows:
$350,000 due in quarterly installments commencing upon the Effective Date. This
amount will be reduced by the portion of renumeration Mr. Lynch receives in
association with his duties on the Board of Directors (such reduced amount is
referred to hereunder as the “Net Annual Cash Consulting Fee).    
In addition, Consultant is eligible for an annual bonus of up to 100% of the Net
Annual Cash Consulting Fee based upon on the achievement of the Company’s
corporate goals and objectives as determined by and subject to approval of the
Board of Directors (with appropriate input from the Compensation Committee).


EQUITY GRANT:
An equity grant for 150,000 shares of restricted stock at the commencement of
each year under this consulting agreement, vesting (a) twenty-five percent (25%)
quarterly beginning on the Effective Date and ending on March 31, 2020 for the
first such grant hereunder; and (b) twenty-five percent (25%) quarterly
beginning on the one year anniversary of the Effective Date and ending on March
31, 2021.
One-hundred percent (100%) of the total shares of common stock to be issued
under this Agreement shall vest in the event of a change of control, hereunder
defined as the sale of all or substantially all of the assets of Company, any
merger, consolidation or acquisition of Company with, by or into another
corporation, entity or person, or any change in the ownership of more than fifty
percent (50%) of the stock of Company in one or more related transactions.




























Evofem Biosciences, Inc. | 12400 High Bluff Drive | Suite 600 | San Diego, CA
92130
evofem.com
7

